Citation Nr: 1138491	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for genital herpes. 

2.  Entitlement to a compensable initial evaluation for eczema of the elbows and neck. 

3.  Entitlement to a compensable initial evaluation for onychomycosis of the right toenails.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to September 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 rating decision of the VA RO located in Buffalo, New York, which  granted service connection for genital herpes, eczema of the elbows and neck, and right great toenail onychomycosis, and assigned noncompensable ratings for all three disabilities, effective October 1, 2005.  The Board notes that jurisdiction over these matters was subsequently transferred to the RO located in Louisville, Kentucky. 

The Board notes that an increased evaluation of 10 percent was subsequently granted for genital herpes, effective October 1, 2005, in a February 2009 rating decision.  Since the RO did not permanently assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In December 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.  The remand directives were completed appropriately; therefore, substantial compliance has been ensured.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran indicated on his August 2007 VA Form 9 Appeal that he wished to be scheduled for a hearing before a member of the Board.  However, the Veteran indicated in a March 2008 statement that he did not wish to be scheduled for a Travel Board hearing but wished to be scheduled for a hearing before a local DRO.  In September 2008, a local hearing was held before a Decision Review Officer at the Louisville, Kentucky, RO.  A transcript of that proceeding has been associated with the claims folder.  As such, the Board will proceed to adjudicate the claim with no prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran's service-connected genital herpes is manifested by painful blisters with scabbing resulting in hypopigmentation.

2.  The Veteran's service-connected eczema of the elbows and neck is manifested by pruritic, scaly, thickened skin of both sides of the neck and bilateral elbows.

3.  The Veteran's service-connected onychomycosis of the right toenails is manifested by a constantly discolored, darkened, nonpainful toenail.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected genital herpes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7804, 7813 (2008) (2010).

2.  The criteria for an initial rating of 10 percent, but no more, for service-connected eczema of the elbows and neck have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7800, 7806 (2008).

3.  The criteria for a compensable evaluation for service-connected onychomycosis of the right toenails have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.  

Furthermore, the Board notes that for initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA skin disease examination, which addressed the claims currently on appeal, in January 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected genital herpes, eczema of the elbows and neck, or onychomycosis of the right toenails since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The January 2011 VA reviewed the claims file, examined the Veteran, and considered his assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regards to these claims.

Additionally, the Board notes that the Veteran indicated in a May 2007 statement that he did not receive a VA examination in June 2005.  However, the Board notes that the claims file clearly contains a June 2005 VA examination report with regard to the disabilities on appeal.  As such, this examination report will be considered amongst the evidence used to evaluate the Veteran's claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an initial evaluation in excess of 10 percent for genital herpes. 

In a January 2006 rating decision, the RO granted a claim for service connection for genital herpes and assigned a 0 percent evaluation, effective October 1, 2005, under Diagnostic Codes 7899-7813.  In a February 2009 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected genital herpes to 10 percent, October 1, 2005, under Diagnostic Codes 7820-7804.   The Veteran is seeking a higher evaluation.  

The Board notes that the schedule for rating disabilities of the skin was changed, effective from August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  As the Veteran's claim was received in 2005, any regulation changes made prior to the August 30, 2002, changes are irrelevant for the purposes of this claim.  The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  This amendment applies to applications for benefits received by VA on or after October 23, 2008.  As noted, the Veteran's claim was received in 2005.  However, the Board notes that the RO referenced the October 23, 2008, changes in the February 2009 rating decision, which addressed the Veteran's claim for an increased evaluation for genital herpes. 

As such, the Board will evaluate the Veteran's genital herpes claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and the Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the criteria effective August 30, 2002, at any time during the course of this appeal; and (2) whether an increased rating is warranted under the criteria effective October 23, 2008, at any time on or after October 23, 2008.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & West Supp. 2006) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

The Board notes that the Veteran underwent a VA examination in January 2011.  The examiner reviewed the claims file.  The Veteran was noted as having genital herpes.  The Veteran reported that it seems that it is getting worse.  The Veteran reported that he experiences an increased number of blisters that are no longer isolated to the penis.  He now has blistering spreading to either thigh on examination.  The Veteran was prescribed Valtrex daily for suppressive therapy in 2005 but has since stopped the medication because he does not think it was effective and because of potential side effects of the medication.  The Veteran reported that he found no difference in the frequency of his outbreaks prior to his suppressive therapy and while on Valtrex.  Currently, without Valtrex, the Veteran experiences outbreaks approximately once every month to every 45 days.  His last outbreak was January 3, 2011.  The course of this condition was noted as intermittent with symptoms including painful blisters with scabbing resulting in hypopigmentation.  The Veteran was noted as having no systemic symptoms and no treatment for this condition in the past 12 months.  Physical examination revealed that the right shaft of the penis had a healing, scabbing lesion approximately 1/4 centimeters by 1/8 centimeters in measurement, which is nontender.  Physical examination also revealed that the left inner thigh had a small, punctate area of hypopigmentation resembling that of an old, healed vesicular site.  The examiner noted that there is no scarring that causes any limitation of motion.  The examiner noted that less than 5% of the Veteran's entire body is affected by this condition.  The examiner concluded by noting that the Veteran's current outbreak of genital herpes is in the resolving stage, with finding on the shaft of the penis and the left inner thigh as described in the physical examination section of this examination.  Based on the current clinical findings, the examiner opined that the likely area affected during an outbreak is less than 5% of the total body area.  The examiner based his rationale solely on the current physical findings, as vesicular viral herpetic rashes generally recur in the same areas with each outbreak.

The Veteran also underwent a VA examination in September 2007.  The examiner reviewed the claims file.  The Veteran complained of herpes simplex since 1992, with current outbreaks once a month.  He has had no antiviral for years.  He took Acyclovir only one time for 10 days.  He has pain with outbreaks, with blistering over the penis and sometime on the upper thigh.  Upon examination, the Veteran's penis was noted as clear with no blisters or pigmentary changes.  The examiner diagnosed the Veteran with herpes genital, acquired during service.  The examiner noted that the Veteran has one outbreak per month with pain and blistering.  The examiner further noted that he would place the Veteran on Valtrex 500 mg twice per day for chronic suppression for 1 year.  The Veteran never had treatment other than one acute course.  This condition is currently affecting 0 percent of his body surface area. 

The Veteran also underwent a VA examination in June 2005.  The examiner noted that the Veteran has occasional outbreaks once every 2 months of genital herpes, for which he takes Acyclovir 200 mg by mouth 5 times per day for 10 days.  He has not had an open lesion in years now, since he knows when to initiate treatment.  The examiner noted that there are no scars or active disease, and it does not give him any physical impairment. 

With regard to applying the diagnostic criteria in effect at the time of the filing of the Veteran's claim, or prior to October 23, 2008, the Board notes that Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7820 evaluated infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases).  Diagnostic Code 7820 provides that these infections of the skin should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2008). 

The Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's claim for an increased evaluation for genital  herpes.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  There is no medical evidence of record reflecting that the Veteran's genital herpes results in scars that cause limited motion or are deep.  The January 2011 VA examiner specifically noted that there is no scarring that causes any limitation of motion with regard to the Veteran's genital herpes.  As such, an increased evaluation is not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and that do not cause limited motion.  The Board notes that the Veteran was noted at the January 2011 VA examination as having a healing, scabbing lesion approximately 1/4 centimeters by 1/8 centimeters in measurement.  The Board notes that this abnormality was determined to be a lesion, not a scar.  Regardless, the lesion does not cover an area of 144 square inches.  As such, an increased rating is not warranted under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

The Board notes that physical examination at the January 2011 VA examination also revealed that the left inner thigh had a small, punctate area of hypopigmentation found resembling that of an old, healed vesicular site.  The Board notes that the December 2010 remand requested that the examiner record a measurement in square inches or centimeters of the area affected by genital herpes.  While the examiner did not measure this area of hypopigmentation in square inches or centimeters, the Board finds that any error with this regard is harmless and non-prejudicial, as this area was not determined to be a scar and, therefore, will not be evaluated under Diagnostic Code 7802 or any other criteria relating specifically to scars.  Therefore, the measurement in square inches or centimeters of this area is not relevant for evaluating the claim.  An increased rating is not warranted under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Diagnostic Code 7803 awards a 10 percent rating for superficial, unstable scars.  There is no medical evidence of record reflecting that the Veteran's genital herpes has resulted in an unstable scar.  As such, an increased evaluation is not warranted under Diagnostic Code 7803.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Diagnostic Code 7804 assigns a 10 percent rating for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The Board notes that the Veteran was assigned a 10 percent evaluation for his genital herpes under Diagnostic Code 7804 in the February 2009 rating decision based on a superficial scar that is painful on examination.  An evaluation in excess of 10 percent is not available under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Diagnostic Code 7805 evaluates scars, other, based upon limitation of function of the affected part.  As there is no medical evidence of record reflecting that the Veteran's genital herpes results in limitation of function, an increased evaluation is not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Diagnostic Code 7806 provides that a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2008).

The January 2011 VA examiner noted that less than 5% of the Veteran's entire body is affected by this condition.  

With regard to therapy or treatment for this condition, the January 2011 VA examiner noted that the Veteran was prescribed Valtrex daily for suppressive therapy in 2005 but has since stopped the medication because he does not think it was effective and because of potential side effects of the medication.  At the September 2007 VA examination, the examiner noted that the Veteran took Acyclovir only one time for 10 days.  At the June 2005 VA examination, the examiner noted that the Veteran had occasional outbreaks once every 2 months of genital herpes, for which he takes Acyclovir 200 mg by mouth 5 times per day for 10 days.

The Board has considered whether an additional 10 percent evaluation should be assigned under Diagnostic Code 7806 based on the Veteran's prior use of medication to treat his genital herpes.  However, the Board notes that the Veteran's currently assigned 10 percent evaluation is assigned as of October 1, 2005, despite the fact that the September 2007 VA examiner noted the Veteran's penis as being clear with no blisters or pigmentary changes and the June 2005 VA examiner noted has not had had an open lesion in years now and there are no scars or active disease.  Therefore, as the Veteran has already been assigned a 10 percent evaluation for his genital herpes for the period of time that he may have been taking medication, despite the fact that the medical evidence of record for this time period does not reflect that he had any painful scars at that time, the Board finds that the Veteran is adequately compensated with his 10 percent rating for the period of time on appeal.  An increased evaluation is not warranted under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Additionally, the Board notes that there is no evidence of record to suggest that the Veteran received systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period.  As such, the Veteran would not be entitlement to a 30 percent evaluation under this diagnostic code.

With regard to applying the diagnostic criteria in effect as of October 23, 2008, The Board notes that Diagnostic Code 7800 evaluates scars or disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's claim for an increased evaluation for genital  herpes.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  As noted above, there is no medical evidence of record reflecting that the Veteran's genital herpes results in scars that cause limited motion or that are deep.  The January 2011 VA examiner specifically noted that there is no scarring that causes any limitation of motion with regard to the Veteran's genital herpes.  As such, an increased evaluation is not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  The Board acknowledges that the Veteran was noted at the January 2011 VA examination as having a healing, scabbing lesion approximately 1/4 centimeters by 1/8 centimeters in measurement.  The Board notes that this abnormality was determined to be a lesion, not a scar.  Regardless, the lesion does not cover an area of 144 square inches.  As such, an increased rating is not warranted under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).

Moreover, for the reasons discusses above, an increased rating is not warranted under Diagnostic Code 7802 for the small, punctate area of hypopigmentation found on the left inner thigh resembling that of an old, healed vesicular site.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  

The examiner noted at the January 2011 VA examination that physical examination revealed that the right shaft of the penis had a healing, scabbing lesion approximately 1/4 centimeters  by 1/8 centimeters in measurement, which is nontender.  Physical examination also revealed that the left inner thigh had a small, punctate area of hypopigmentation found resembling that of an old, healed vesicular site.  Therefore, as the Veteran has been shown on physical examination as only having one lesion, not specified as a scar, related to this genital herpes, and the Veteran is already receiving a 10 percent evaluation for a superficial scar that is painful on examination, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

Diagnostic Code 7805 provides that scars should be evaluated for any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-4 under an appropriate diagnostic code.  

With regard to applying the remaining diagnostic codes relating to the skin, the Board finds that there are no other diagnostic code sections which are relevant to this claim or under which the Veteran might receive a rating in excess of 10 percent for this condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7833 (2008) (2010).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected genital herpes is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Entitlement to a compensable initial evaluation for eczema of the elbows and neck. 

In a January 2006 rating decision, the RO granted a claim for service connection for eczema of the elbows and neck and assigned a 0 percent evaluation, effective October 1, 2005, under Diagnostic Code 7806.  The Veteran is seeking a higher evaluation.  

The Board notes that the schedule for rating disabilities of the skin was changed, effective from August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  As the Veteran's claim was received in 2005, any regulation changes made prior to the August 30, 2002, changes are irrelevant for the purposes of this claim.  The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  However, as this amendment applies to applications for benefits received by VA on or after October 23, 2008, these changes do not apply to the claim currently under consideration.    

Effective August 30, 2002, Diagnostic Code 7806 provides that a 0 percent rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2008).

Most recently, the Veteran underwent a VA examination in January 2011.  The examiner reviewed the claims file.  The Veteran reported eczema with an onset while in service.  Treatment has consisted of topical creams only.  The Veteran denied any treatment since his separation from the military in September 2005.  The Veteran had no current symptoms, but he described recurrence of the symptoms every 3 months.  His last bout of eczema was in November 2010.  The course of the condition was noted as intermittent, with symptoms including pruritic, scaly, thickened skin of both sides of the neck and bilateral elbows.  He was noted as having no systemic symptoms.  The examiner noted that the Veteran has had no treatment for any skin condition in the past 12 months.  The examiner noted that less than 5% of the exposed areas was affected by eczema and less than 5% of the total body area was affected by eczema.  The examiner noted that the Veteran's eczema is currently note resolved but is inactive at the time of this examination.  Physical findings, however, do reveal lichenification at the sites of prior active eczematous areas of the right and left neck.  The examiner opined that, during an active eczema condition, the total percent of the exposed area of the head/neck/face is less than 5% and the total body area affected is less than 5%.  The examiner indicated that this opinion is based upon the physical examination findings of lichenification that is the result of inflammation and excoriation (from scratching) from prior active skin irritation as a result of eczema.  Per the Veteran's report, the last recurrence of active eczema was in November 2010.

The Veteran also underwent a VA examination in September 2007.  The examiner reviewed the claims file and noted the Veteran's complaints of eczema ono the neck and elbows for years.  The Veteran reported that he has not used any medication for the elbows in the last 2 years.  He has a flare-up once or twice per year and they last a couple of weeks.  Upon examination, the Veteran's neck and arms were clear.  The Veteran was diagnosed with eczema, currently affecting 0% of the body surface area.  The examiner noted that there is no current treatment but he would recommend topical steroid, if flares. 

The Veteran underwent a VA examination in June 2005 as well.  At this examination, the Veteran was noted as occasionally getting eczema of the elbows and the neck, which is now quiescent.  Upon physical examination, the Veteran was noted as having normal skin of the neck and elbows.  He does not have any activity there, and it does not give him any physical impairment. 

Upon review of the evidence of record, the Board finds that there is no medical evidence of record reflecting that the Veteran's eczema of the elbows and neck covers at least 5 percent of the entire body or at least 5 percent of exposed areas affected, or that the Veteran has received intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The January 2011 VA examiner opined that, during an active eczema condition, the total percent of the exposed area of the head/neck/face is less than 5% and the total body area affected is less than 5%.  The January 2011 VA examiner further noted that the Veteran has had no treatment for any skin condition in the past 12 months.  The June 2005 and September 2007 VA examination reports also give no indication that the Veteran receives any treatment for this condition.  Therefore, the Board does not find that an increased evaluation is warranted for the Veteran's service-connected eczema of the elbows and neck under the rating criteria set forth in Diagnostic Code 7806.

The Board notes that Diagnostic Code 7806 also provides that dermatitis or eczema can be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  As such, the Board will consider alternative diagnostic codes under which the Veteran may obtain a potentially higher evaluation for his service-connected eczema of the elbows and neck.

Under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

According to Note (1), the eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1) (2007).

According to Note (2), tissue loss of the auricle should be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye should be rated under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  

The Board notes that the medical evidence of record does not reflect that the Veteran's eczema of the neck and elbows has resulted in a scar or scars, skin indurated or inflexible, underlying soft tissue missing, or hypo- or hyper-pigmented skin.  The medical evidence of record does, however, reflect that the Veteran experiences an abnormal skin texture during outbreaks, to include pruritic, scaly, thickened skin of both sides of the neck and bilateral elbows.  As such, the Board finds that the Veteran's eczema of the neck and the elbows has one characteristic of disfigurement under Diagnostic Code 7800.  Therefore, a 10 percent evaluation will be assigned to the Veteran's eczema of the neck and the elbows.  As this disability has not manifested in any of the other characteristics of disfigurement under Diagnostic Code 7800, an evaluation in excess of 10 percent is not warranted under this diagnostic code.   

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and that do not cause limited motion.  Diagnostic Code 7803 awards a 10 percent rating for superficial, unstable scars.  Diagnostic Code 7804 awards a 10 percent rating for superficial, painful scars.  Diagnostic Code 7805 evaluates scars, other, based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2008).  

The evidence of record does not reflect that the Veteran's eczema of the neck and the elbows manifests in any scars.  As such, these diagnostic codes are inapplicable.  

With regard to applying the remaining diagnostic codes relating to the skin, the Board finds that there are no other diagnostic code sections which are relevant to this claim or under which the Veteran might receive a rating in excess of 10 percent for this condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7833 (2008).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected eczema of the elbows and neck is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports an initial increased rating of 10 percent, but that the preponderance of the evidence is against the claim for a rating higher than 10 percent for the period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

3.  Entitlement to a compensable initial evaluation for onychomycosis of the right toenails.

In a January 2006 rating decision, the RO granted a claim for service connection for onychomycosis of the right great toenail and assigned a 0 percent evaluation, effective October 1, 2005, under Diagnostic Code 7813.   The Veteran is seeking a higher evaluation.  

The Board notes that the schedule for rating disabilities of the skin was changed, effective from August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  As the Veteran's claim was received in 2005, any regulation changes made prior to the August 30, 2002, changes are irrelevant for the purposes of this claim.  The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  However, as this amendment applies to applications for benefits received by VA on or after October 23, 2008, these changes do not apply to the claim currently under consideration.    

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2008). 

The Board notes that the Veteran underwent a VA examination most recently in January 2011.  The examiner reviewed the claims file and noted that the Veteran had onychomycosis of the right great toe nail.  The Veteran described a constantly discolored, darkened, nonpainful toenail.  The Veteran is receiving no treatment for this condition, as he is leery of the side effects of oral and/or surgical options for treatment.  The Veteran's symptoms of an "unsightly", discolored, darkened toenail have remained constant.  Upon examination, the Veteran was noted as having dermatophytosis/onychomycosis of the right, great toenail, which is nontender, thickened and raised, and discolored (darkened).  The examiner noted that less than 5% of the Veteran's entire body is affected by the right toenail onychomycosis.

The Veteran also underwent a VA examination in September 2007.  At this examination, the Veteran complained of onychomycosis of the right toenail since the early 1990's, which has never been treated and now affected all the nails on the right foot.  Upon examination, all nails on the right foot were noted as thickened, especially the great toenail with hyperkeratosis and yellowing.  The examiner recommended KOH or nail culture for confirmation, then Lamisil 250 mg by mouth daily for 4 to 6 months.

The Veteran underwent a VA examination in June 2005 as well.  At this examination, the Veteran was noted as having a fungal infection of the great toenail of the right great toe.  He has never had treatment for this.  He has not sought any treatment and it does not really give him any symptoms.  Upon examination, there is no purulence.  A typical thickened, fungal-infected toenail was noted, but it does not give the Veteran any physical impairment.  

Upon review of the evidence of record, the Board finds that there is no medical evidence of record reflecting that the Veteran's onychomycosis of the right toenails covers at least 5 percent of the entire body or at least 5 percent of exposed areas affected, or that the Veteran has received intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The January 2011 VA examiner opined that less than 5% of the Veteran's entire body is affected by the right toenail onychomycosis.  The January 2011 VA examiner further noted that the Veteran has had no treatment for any skin condition in the past 12 months.  The June 2005 and September 2007 VA examination reports also give no indication that the Veteran receives any treatment for this condition.  Therefore, the Board does not find that an increased evaluation is warranted for the Veteran's service-connected onychomycosis of the right toenails under the rating criteria set forth in Diagnostic Code 7806.

As this disability is not a disfigurement of the head, face, or neck, Diagnostic Code 7800 is not applicable.  As the evidence of record does not reflect that the Veteran's service-connected onychomycosis of the right toenails manifests in any scars, Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 are inapplicable as well.  

With regard to applying the remaining diagnostic codes relating to the skin, the Board finds that there are no other diagnostic code sections which are relevant to this claim or under which the Veteran might receive a compensable rating for this condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7833 (2008).
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected onychomycosis of the right toenails is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a compensable evaluation for the Veteran's onychomycosis of the right toenails for the period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for genital herpes is denied.

Entitlement to an initial evaluation of 10 percent for eczema of the elbows and neck is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a compensable initial evaluation for onychomycosis of the right toenails is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


